                                                                                             DISTRICT OF OREGON
                                                                                                  FILED
                                                                                                  March 28, 2019
                                                                                           Clerk, U.S. Bankruptcy Court



            Below is an order of the court.




                                                                               _____________________________
                                                                                      TRISH M. BROWN
                                                                                    U.S. Bankruptcy Judge




                                      UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF OREGON

In re                                                       )
                                                            )     Case No.       18-34280-tmb13
                                                            )
Tiffany Willette Crumble
                                                            )
                                                            )     CONFIRMATION HEARING DATE:              03/28/19
                                                            )
                                                            )     ORDER CONFIRMING PLAN
                                                            )     AND RESOLVING MOTIONS
Debtor(s)                                                   )


      The debtor's plan having been provided to creditors and the Court having found that it complies with 11 USC
§ 1325, now, therefore IT IS ORDERED:

                             33 is confirmed, and all relief requested in the plan is granted. All references to the plan
1. Debtor's plan (Docket # ____)
are to the plan as modified by any amendment shown in ¶ 4 below.

2. Pursuant to 11 USC §522(f)(1), the following liens are avoided [listed alphabetically, and only one per line, including
each creditor’s name, service address, and lien type (e.g., judicial lien or non-purchase money security interest)]:

N/A




1350.17 (12/1/2017)                           Page 1 of 2                [Note: Printed text may not be stricken]

                               Case 18-34280-tmb13              Doc 40    Filed 03/28/19
3. Per the filed Application for Compensation (LBF 1305) and, if applicable, the Fees and Expenses Itemization
                                                                                              2799.00
Through __________ (LBF 1306), compensation to debtor’s counsel of attorney fees of $____________         and
                 247.00
expenses of $____________,                 247.00
                              of which $ ___________ has been paid, leaving $       2799.00      to be paid as
funds become available per plan ¶ 4(c).

4. Debtor has moved to amend the plan by interlineation as follows, which amendments are allowed and become
part of the confirmed plan:
¶1: place an "X" in box for Motion for Relief
¶3(a): change payment to "$312x3; $332 thereafter"
¶4(b)(4): strike "N/A" and insert "Merchants Acceptance Corp - vacuum cleaner"
¶4(c): strike "185" from second blank and insert "247"
¶4(c): strike "185" from third blank and insert "247"




5. The terms of this order are subject to any objection filed within 21 days by [listed alphabetically, and only one per
line, including each creditor’s name, service address]:

N/A



Additional Provisions, if any:

N/A




                                                          ###

                    03/26/19 I provided this Order to the Trustee for submission to the court.
I certify that on ___________



                                                                       /s/ Brian Wheeler
                                                                       ___________________________________
                                                                       Debtor or Debtor’s Attorney

          /s/ J. Hantman for Wayne Godare
Approved: _______________________________
                      Trustee




1350.17 (12/1/2017)                           Page 2 of 2             [Note: Printed text may not be stricken]

                                 Case 18-34280-tmb13        Doc 40     Filed 03/28/19
